Name: Council Regulation (EEC) No 2135/89 of 12 June 1989 on common rules for imports of certain textile products originating in the people's Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  trade;  international trade
 Date Published: nan

 22 . 7 . 89 Official Journal of the European Communities No L 212/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2135 / 89 of 12 June 1989 on common rules for imports of certain textile products originating in the People's Republic of China Whereas special rules are required for products re-imported under the arrangements for economic outward processing; Whereas , in order to apply quantitative limits in conformity with the Agreement , it is necessary to establish a special management procedure ; whereas it is desirable that such common management system be decentralized by allocating the quantitative limits among the Member States , and that the import authorizations be issued by the Member States' authorities in accordance with the double-checking system defined in the Agreement ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Comiriission , Whereas in 1988 the European Economic Community negotiated an Agreement with the People's Republic ofChina (hereinafter referred to as 'China') on trade in textile products ( 1 ); (hereinafter referred to as 'the Agreement'); Whereas the Community and China have decided that the provisions of this Agreement shall be fully implemented as from 1 January 1989 until 31 December 1992; Whereas it is necessary, with a view to implementing the provisions of the Agreement to establish new specific common rules for imports of certain textile products originating in China ; Whereas it is necessary to ensure that the purpose of the Agreements should not be obstructed by defletion of trade and that it is therefore necessary to determine the way in which the origin of the products in question is controlled and the methods by which the appropriate administrative cooperation is achieved; Whereas compliance with the quantitative limits on exports established under the Agreement is ensured by a double-checking system ; whereas the effectiveness of these measures depends on the Community establishing a set of quantitative limits to be applied to imports of all products from China which are subject to quantitative limitations ; Whereas products entering the customs territory of the Community under the arrangements for inward processing or other temporary admission arrangements and intended for re-exportation out of the said territory in the same state or after processing should not be subject to such quantitative limits ; Whereas, in order to ensure the best possible utilization of the Community quantitative limits , they should be allocated in accordance with the requirements of the Member States and with the quantitative objectives established by the Council ; whereas , however, the extent of the disparitities existing in the conditions for importation of these products into the Member States and the particularly sensitive position of the Community textile industry mean that the said conditions can be standardized only gradually ; whereas, for these reasons , allocation of supplies cannot immediately be effected on the basis of requirements alone; Whereas the Agreement provides for the possibility of automatic transfers between the shares allocated to the Member States within the Community quantitative limit on the basis of increasing percentages from the first year of application of the Agreement onwards , with a view in-, particular to giving China more flexibility in using each Community quantitative limit ; Whereas it is also necessary to maintain efficient and rapid procedures for altering Community quantitative limits and their allocation to take account of the development of trade flows, needs for additional imports and the Community's obligations under the Agreement; Whereas , in respect of certain textile products under limitations , the Agreement provides for a consultation procedure with China whereby a limit to the growth of imports of a product may be agreed where significant use of0 ) OJ No L 380 , 31 . 12 . 1988 , p. 1 . No L 212 / 2 Official Journal of the European Communities 22 . 7 . 89 Article 3 ( 6). The procedures for the application of this paragraph are laid down in Annex V. 3 . Subject to the provisions of this Regulation , the importation into the Community of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions or measures having equivalent effect to such restrictions . Article 2 1 . The origin of the products referred to in Article 1(1 ) shall be determined in accordance with the rules in force in the Community . 2 . The procedures for control of the origin of the products referred to in Article 1 ( 1 ) are laid down in Annex IV . its related quantitative limit follows a marked under-use ; whereas China also agreed to limit its exports , from the time of the consultation request , to a level established in the Agreement ; whereas , in the absence of agreement within the specified time limits , China agreed to limit the growth in its exports to a level established in the Agreement; Whereas , in the case of products not subject to quantitative limitation , the Agreement provides for a consultation procedure whereby, in the event that the volume of imports of a given category ofproducts into the Community or one of its regions exceeds a certain threshold , agreement can be reached with China on the introduction of quantitative limits ; whereas China also undertakes to limit its exports from the date of a request for such consultations , at the level indicated by the Community ; whereas , if no agreement is reached with China within the period stipulated , the Community may introduce quantitative limits at a specific annual or multiannual level ; Whereas the Agreement established a system of cooperation between the Community and China with the aim of preventing circumvention by means of transhipment , re-routing or other means ; whereas a consultation procedure is established under which an agreement can be reached with China on an equivalent adjustment to the relevant quantitative limit when it appears that the Agreement has been circumvented; whereas China also agreed to take the necessary measures to ensure that any adjustments could be rapidly applied ; whereas , in the absence of agreement with China within the time limit provided , the Community may, where clear evidence of circumvention is provided apply the equivalent adjustment ; Whereas , in order, inter alia, to complywith time limits set in the Agreement , it is necessary to establish a rapid and efficient procedure for introducing such quantitative limits and concluding such Agreements with China ; Whereas , for practical reasons , it is convenient to make use , for the purposes enumerated above, of the management committee already set up by Regulation (EEC) No 4136 / 86 ( V); Whereas the provisions of this Regulation must be applied in conformity which the Community's international obligations , in particular with those arising from the Agreement , Article 3 1 . The importation into the Community of the textile products listed in Annex III , originating in China and shipped between 1 January 1989 and 31 December 1992 shall be subject to the annual quantitative limits laid down in that Annex. 2 . The release for free circulation in the Community of imports subject to the quantitative limits referred to in paragraph 1 shall be subject to the presentation of an import authorization or equivalent document issued by the Member States' authorities in accordance with Article 1 1 . 3 . The authorized imports shall be charged against the quantitative limits laid down for the year in which the products are shipped in China . In this Regulation , shipment of products shall be considered to have taken place on the date of their loading onto the exporting aircraft , vehicle or vessel . 4 . Imports of products not subject to quantitative limitation before 1 January 1989 which were in the course of shipment to the Community before that date shall not be subject to the quantitative limits referred to in this Article , provided that they were shipped in China before 1 January 1989 . Imports of products not subject to quantitative limitations before 1 January 1989 , shipped in China on or after 1 January 1989 , shall be subject to and charged against the quantitative limits referred to in paragraph 1 . These limits shall not , however, prevent the importation of such products as were shipped in China between 1 January 1989 and the date of entry into force of this Regulation . 5 . The release for free circulation of products the importation of which was subject to quantitative limitation before 1 January 1989 and which were shipped before the said date shall continue from that date to be subject to the presentation of the same import documents , and to the same import conditions , as before 1 January 1989 . HAS ADOPTED THIS REGULATION: Article 1 1 . This Regulation shall apply to imports into the Community of the textile products referred to in Annex I and originating in China . 2 . The classification of products listed in Annex I shall be based on the combined nomenclature , without prejudice to 0 ) OJ No L 387, 31 . 12 . 1986 , p . 42 . 22 . 7..89 Official Journal of the European Communities No L 212 / 3 3 . The arrangements provided for in paragraph 2 shall be concluded and the measures provided for in the arrangements or joint conclusions referred to in paragraph 2 shall be adopted in accordance with the procedure laid down in Article 16 . 6 . The definition of quantitative limits laid down in Annex III and the categories of products to which they apply shall be adapted in accordance with the procedure laid down in Article 1 6 where this proves necessary to ensure that any subsequent amendment to the combined nomenclature or any decision amending the classification of such products does not result in a reduction of such quantitative limits . 7 . The quantitative limits fixed in Annex III may be adapted in accordance with the procedure laid down in Article 16 in order to take into account changes in classification occurring following the entry into force of the combined nomenclature . Article 6 1 . The quantitative limits referred to in Article 3 shall not apply to products placed in a free zone or imported under the arrangements governing warehouses , temporary importation or inward processing ( suspension system). Where the products referred to in the preceding subparagraph are subsequently released for free circulation , either in the unaltered state or after working or processing, Article 3 ( 2 ) shall apply and the products so released shall be charged against the quantitative limit established for the year for which the export licence was issued . 2 . Where the authorities in the Member States establish that imports of textile products have been charged against a quantitative limit fixed pursuant to Article 3 and that these products have subsequently been re-exported outside the customs territory of the Community, they shall inform the Commission within four weeks of the quantities concerned and issue additional import authorizations for the same products and the same quantities in accordancewith Article 3 (2 ). Imports effected under cover of such authorizations shall not be charged against the quantitative limit for the current year or the following year . Subject to the conditions laid down in Annex VII , re-imports into the Community of textile products after processing in the countries listed in that Annex shall not be subject to the quantitative limits referred to in Article 3 provided that they are effected in accordance with the Regulations on economic outward processing in force in the Community . Article 4 1 . The quantitative limits referred to in Article 3 shall not apply to the cottage industry and folklore products defined in Annex VI which are accompanied on importation by a certificate issued by the competent authorities of China in accordance with the provisions of Annex VI and which fulfil the other conditions laid down therein . 2 . The release for free circulation in the Community of the textile products referred to in paragraph 1 and originating in China shall be granted only for those products covered by an import document issued by the competent authorities of the Member States , provided that similar machine-made products are subject to the quantitative limits referred to in Article 3 . The said import document shall be issued automatically within a maximum of five working days from the date of presentation by the importer of the certificate referred to in paragraph 1 , issued by the competent authorities of China . The import document shall be valid for six months and shall state the grounds for exemption as given in the certificate referred to in paragraph 1 . Article 5 1 . Where the Commission finds , in accordance with the procedure laid down in Article 16 , that difficulties have arisen in the Community or any of its regions as a result of a sudden and substantial increase in one calendar year by comparison with the preceding year in imports of a Group I category product subject to the quantitative limits laid down in Article 3 , originating in China , it may, with the approval of the Committee under the procedure set out in Article 16 , open consultations with China , in accordance with the procedure set out in Article 15 with a view to seeking naturally acceptable solutions to the difficulties . 2 . The consultations with the supplier country concerned which are provided for in paragraph 1 may lead to the conclusion of an arrangement between that supplier country and the Community or the adoption of joint conclusions . Article 7 1 . The Community quantitative limits shall be allocated in such a way as to ensure the best possible utilization of these quantitative limits and to attain progressively a more balanced penetration of the markets by means of improved burden sharing among the Member States . 2 . The allocation of the Community quantitative limits shall be adjusted in accordance with the procedure laid down in Article 15 and according to the criteria established in paragraph 1 where this proves necessary , particularly in view of trends in patterns of trade , in order to ensure the best possible utilization of the limits . 3 . Without prejudice to the provisions of paragraph 2 , after 1 June each year China may , after notifying the Commission in advance , transfer the unused quantities of the No L 212 /4 Official Journal of the European Communities 22 . 7 . 89 shares allocated to Member States of a Community quantitative limit provided for in Article 3 to the shares of the same limit allocated to other Member States , provided that less than 80% of the share of the Member State from which the transfer is being made has been used and subject to the following percentages of the share to which the transfer is being made :  4% in 1989 ,  8% in 1990 ,  16% in 1991 . The percentage in the fourth year of application of the Agreement shall be determined following consultations between the Parties . 4 . In cases referred to in paragraph 1 which are of particular economic importance to one or more Member States , the Commission shall , however , refer proposals for amendment of the allocation directly to the Council . The Council shall act upon such proposals in accordance with Article 113 of the Treaty .  transfers from category 1 to categories 2 and 3 shall be authorized up to 7 % of the share established for the category to which the transfer is made,  transfers between categories 2 and 3 are governed by the provisions of the Appendix to Annex III ,  transfers between categories 4 , 5 , 6 , 7 and 8 shall be authorized up to 7 % of the share established for the category to which the transfer is made . Transfers of quantities into the different categories in group II or III may be made from any category in group I , II or III subject to a maximum of 7% of the share established for the category to which the transfer is made. The table of equivalence applicable to the abovementioned transfers is given in Annex I. (d ) The cumulative application ofpoints ( a), ( b ) and (c) may not , in the course of any given year , cause a limit established for the category in question to be exceeded by more than 17% . 2 . In the event of recourse by China to the provisions of paragraph 1 , the Commission shall notify the authorities of the Member State concerned , which shall authorize the imports in question in accordance with the double-checking system defined in Annex V. 3 . Where a Member State's share has been increased by the application of paragraph 1 above or of Article 10 , or where further possibilities for imports into that Member State have been created under Article 10 , such increases or further import possibilities shall not be taken into account for the purposes of applying paragraph 1 in the current year or subsequent years , Article 8 In order that the Community textile and clothing industry may benefit from the utilization of all the quantitative limits established in Annex III and in particular those established for categories 2 , 3 and 37 , and in order to contribute to the improvement of supplies to these industries of raw silk , silk waste , angora and cashmere, the Commission shall , at the request of one or more Member States , submit to the Chinese authorities before 1 December of each Agreement year a list of interested manufacturing and processing companies and , where appropriate , the quantities of products requested by the companies concerned . Article 10 1 . Member States which find that they require additional imports for their internal consumption or which consider that their share may not be fully utilized shall notify the Commission accordingly . 2 . The quantitative limits laid down in Article 3 may be increased in accordance with the procedure laid down in Article 16 where it appears that additional imports are required . 3 . As the request of a Member State which finds that it requires additional imports , either on the occasion of fairs or where it has issued import authorizations or equivalent documents for up to 80 % of its national share , the Commission may , after oral or written consultations with the Member States within the Committee referred to in Article 16 , open up additional possibilities for imports into that Member State . In an emergency, the Commission shall open consultations within the Committee within five working days following Article 9 1 . China may , after notifying the Commission in advance , utilize the shares allocated to Member State in the : following ways : (a ) Advance utilization during any given year of a portion of : a share established for the following year shall be authorized for each category of products up to 5 % of the share for the year of actual utilization . Such advance imports shall be deducted from the corresponding shares established for the following year . (b ) Carry-over of amounts not utilized during any given year to the corresponding share for the following year shall be authorized up to 7 % of the share for the year of actual utilization . (c) Transfers of quantities in group I categories shall be made only as follows : 22 . 7 . 89 Official Journal of the European Communities No L 212/ 5 for that region in the table below, such imports may be made subject to quantitative limits in the region in question : Germany 25,5% , Benelux 9,5% , France 16,5% , Italy 13,5% , Denmark 2,7% , Ireland 0,8% , United Kingdom 21,0% , Greece 1,5% , Spain 7,5% , Portugal 1,5% . receipt of the request from the Member State concerned and shall take a decision within 15 working days calculated from the same date . Article 11 1 . The authorities of the Member States shall issue the import authorizations or equivalent documents provided for in Article 3 (2 ) up to the amount of their shares , taking into account the measures taken pursuant to Articles 5 , 7 , 9 and 10 . 2 . The import authorizations or equivalent documents shall be issued in accordance with Annex V. 3 . The quantities of products covered by the import authorizations or equivalent documents provided for in Article d shall be charged against the share of the Member State which issued those authorizations or documents . 4 . The competent authorities of the Member State shall cancel import authorizations or equivalent documents already issued in cases where the corresponding export licences have been withdrawn or cancelled by the competent authorities in China . However , if the competent authorities of a Member State have not been informed by the competent authorities of China of the withdrawal or cancellation of an export licence until after the related products have been imported into such Member State, the quantities in question shall be set off against the Member State's quota share for the year during which shipment of products took place . 4 . Paragraphs 2 and 3 shall not apply where the percentages specified therein have been reached as a result of a fall in total imports into the Community , and not as a result of an increase in exports of products originating in China . 5 . Where the Commission finds , in accordance with the procedure laid down in Article 16 , that the conditions set out in paragraphs 2 and 3 are fulfilled and considers that a given category ofproducts should be made subject to a quantitative limit, with the concurring opinion of the Committee under the procedure in Article 16 : (a ) it shall open consultations with China , in accordance with the procedure specified in Article 15 , with a view to reaching an agreement or joint conclusions on a suitable level of limitation for the category of products in question ; (b ) pending a mutually satisfactory solution , the Commission shall , as a general rule , request China to limit exports of the products in the category concerned to the Community , or to the region or regions of the Community market specified by the Community for a provisional period of three months from the date on which the request for consultation is made . Such provisional limit shall be established at 25 % of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultation or 25 % of the level resulting from the application of the formula set out in paragraph 2, whichever is the higher ; (c) it may , pending the outcome of the requested consultations , apply to the imports of the category of products in question quantitative limits identical to those requested of China pursuant to point ( b ). These measures shall be without prejudice to the definitive arrangements to bemade by the Community , taking into account the results of the consultations . (d) The Commission shall refer urgent cases to the Committee provided for in Article 16 within five working days of receipt of the request from the Member State or States setting out the reasons for urgency and Article 12 1 . The importation into the Community of textile products listed in Annex I , originating in China and not subject to the quantitative limits referred to in Article 3 , shall be subject to a system of administrative control . 2 . Should imports into the Community ofproducts falling within any given category , referred to in paragraph 1 , not subject to the arrangements laid down in Annex VII and originating in China exceed, in relation to the preceding calendar year's total imports into the Community ofproducts in the same category, the percentages indicated below, such imports may be made subject to quantitative limits under the conditions laid down in this Article :  for all categories of group II products : 5 % ,  for all categories of group III products : 10% . These arrangements may be limited to imports into specific regions of the Community. 3 . Should the imports referred to in paragraph 2 into a given region of the Community exceed, in relation to the total quantities calculated for the whole Community according to the percentage specified in paragraph 2, the percentage set No L 212/ 6 Official Journal of the European Communities 22 . 7 . 89 13 . The quantitative limits established pursuant to paragraphs 5 to 8 shall be administered in accordance with Articles 3 , 4 , 6 , 7 , 9 , 10 and 1 1 , save as otherwise provided in accordance with the procedure laid down in Article 16 . take a decision within five working days of the end of the Committee's deliberations . ( e ) Measures taken pursuant to this paragraph shall be the subject of a Commission communication published without delay in the Offical Journal of the European Communities . The consultations with China which are provided for in paragraph 5 ( a) may lead to the conclusion of an arrangement between that country and the Community or the adoption of joint conclusions on the introduction and level of quantitative limits . Such arrangements or joint conclusions shall stipulate that the quantitative limits agreed be administered in Accordance with a double-checking system . 7 . Should the Community and China be unable in the course ofconsultations to reach a satisfactory solution within one month following the opening of consultations and, at the latest , within two months following notification of the request for consultations , the Community shall have the right to introduce a definitive quantitative limit at an annual level not lower than the level resulting from the application of the formula set out in paragraph 2 or 106% of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultations , whichever is the higher. 8 . The arrangements provided for in paragraph 6 shall be concluded and the measures provided for either in paragraphs 5 and 7 or in the arrangements or joint conclusions referred to in paragraph 6 shall be decided in accordance with the procedure laid down in Article 16 . 9 . ... The annual level of the quantitative limits laid down in accordance with paragraphs 5 to 8 may not be less than the level of imports into the Community or into the region or regions concerned in 1988 , of products of the same category in China . 10 . Where the development of total imports into the Community of a product which is subject to a quantitative limit fixed in accordance with paragraphs 5 to 8 renders it necessary , the annual level of that quantitative limit shall be increased , after consultation with China , in accordance with the procedure laid down in Article 15 , to ensure compliance with the conditions set out in paragraphs 2 and 3 . 11 . The quantitative limits fixed in accordance with paragraphs 6 and 8 shall provide for an annual growth rate determined by mutual agreement with China in the context of the consultation procedure laid down in Article 15 . 12 . The quantitative limits established pursuant to paragraphs 5 to 8 shall not apply to products which have already been dispatched to . the Community provided that they were shipped from China for export to the Community before the date of notification of the request for consultations . Article 13 1 . For the textile products subject to the quantitative limits referred to in Article 3 , Member States shall notify the Commission within the first 10 days of each month of the total quantities , in the appropriate units and by category of products , for which import authorizations have been issued during the preceding months . 2 . For the textile products referred to in Annex VI and originating in China , Member States shall notify the Commission within the first 10 days of each month of the total quantities , in the appropriate units and by category of products , for which import documents have been issued in accordance with Article 4 (2 ) during the preceding month . For the textile products referred to in Annexes I and II , Member States shall notify the Commission monthly, within 30 days of the end of each month , of the total quantities imported during that month , indicating the combined nomenclature code and using the units and , where appropriate , the supplementary units , used in that code. Imports shall be broken down according to the statistical procedures in force . 3 . For products cited in paragraph 1 of Annex VI , Member States shall notify the Commission monthly, within 30 days following the end of each month , of the best information available on the total quantities imported during that month , in the appropriate units and by category of products . 4 . In order to enable market trends in the products covered by this Regulation to -be monitored , Member States shall communicate to the Commission , before 31 March each year , statistical data on exports for the preceding year. The statistical data relating to the production and = consumption of each product shall be forwarded under arrangements to be determined subsequently pursuant to the procedure laid down in Article 16 . 5 . Where the nature of the products or particular circumstances so require , the Commission may, at the request of a Member State or on its own initiative , alter the time limits for communicating the abovementioned information under the procedure laid down in Article 16 . 6 . Member States shall notify the Commission under conditions set in accordance with the procedure laid down in Article 16 of all other particulars deemed under that procedure to be necessary in order to ensure compliance with the obligations agreed between the Community and China . 7 . In the urgent cases referred to in Article 12 (5 ) ( d ), the Member State or States concerned shall send the necessary 22 . 7 . 89 Official Journal of the European Communities No L 212 / 7 import statistics and economic data to the Commission and the other Member States by telex . view to reaching agreement or a mutually acceptable conclusion within one further month at the latest . 2 . The consultations referred to in Article 5 shall be governed by the following rules :  the Commission shall notify China of the request for consultations , together with a statement setting out the reasons and circumstances which , in the Commission's opinion, justify the submission of such a request,  the Commission shall initiate consultations within 15 days at the latest of notification of the request , with a view to reaching agreement or a mutually acceptable conclusion within 15 days at the latest . Article 14 1 . Where , following the enquiries carried out in accordance with the procedures established under Annex IV , the Commission notes that the information in its pbssession constitutes proof that products originating in China and subject to the quantitative limits referred to in Article 3 or introduced under Article 12 have been ; transhipped, re-routed or otherwise imported into the Community through circumvention of such quantitative limits and that there is need for the necessary adjustments to be made , it shall request that consultations be opened , in accordance with the procedure described in Article 15 , so that agreement may be reached on an equivalent adjustment of the corresponding quantitative limits . 2 . Pending the outcome of the consultations referred to in paragraph 1 , the Commission may ask China to take the necessary precautionary steps to ensure that adjustments to the quantitative limits agreed on following such consultations may be carried out for the year in which the request for consultations was lodged , or for the following year if the quantitative limit for the current year is exhausted , where there is clear evidence of circumvention . 3 . If the Community and China fail to arrive at a satisfactory solution within the period stipulated in Article 15 and if the Commission notes that there is clear evidence of circumvention , it shall deduct from the quantitative limits an equivalent volume of products originating in China , in accordance with the procedure laid down in Article 16 . 4 . The agreements provided for in paragraph 1 shall be concluded and the measures provided for either in paragraph 3 or in the agreements referred to in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 16 . Article 16 1 . The Committee referred to in this Article shall , for the purpose and period of application of this Regulation, be the Textile Committee set up under Article 15 of Regulation (EEC ) No 4136 / 86 . 2 . Where reference is made to the procedure laid down in this Article , the chairman , on his own initiative or at the request of a Member State , shall refer the matter to the Committee . 3 . The Commission representative shall lay draft measures before the Committee . The Committee shall deliver an opinion on the draft measures within a period which may be fixed by the chairman in accordance with the degree of urgency of the matter. The Committee shall decide by the majority specified in Article 148 (2 ) of the EEC Treaty for the adoption of acts by the Council on a proposal from the Commission . In the case of votes within the Committee , the votes of Member States' representatives shall be weighted in accordance with the abovementioned Article . The chairman shall not vote . 4 . (a) The Commission shall adopt the measures proposed where they are in conformity with the Committee's opinion . (b ) Where the measures proposed are not in conformity with the Committee's opinion, or where no opinion has been given , the Commission shall present to the Council , without delay , a proposal for the measures to be taken. The Council shall act by a qualified majority . (c) Should the Council fail to take a decision within one month of the date on which the proposal was laid before it , the Commission shall adopt the proposed measures . 5 . The chairman may, on his own initiative or at the request of one of the Member States' representatives , consult the Committee about any other matter relating to the operation of this Regulation . Article 15 1 . The Commission shall conduct the consultations referred to in the Regulation other than those referred to in paragraph 2 , in accordance with the following rules :  the Commission shall notify China of the request for consultations ,  the request for consultations shall be followed within a reasonable period (and in any case not later than \ 5 days following the notification) by a statement setting out the reasons and circumstances which , in the Commission's opinion , justify the submission of such a request ,  the Commission shall initiate consultations , within one month at the latest of notification of the request , with a No L 212/ 8 Official Journal of the European Communities 22 . 7 . 89 made to Community rules on statistics , customs arrangements or common import arrangements shall be adopted in accordance with the procedure laid down in Article 16 . Article 1 7 The Member States shall inform the Commission forthwith of all measures taken pursuant to this Regulation and of all laws , regulations or administrative provisions concerning arrangements for importation of the products covered by this Regulation . Article 18 Amendments to the Annexes to this Regulation which may be necessary to take into account the conclusion, amendment or expiry of agreements with third countries or amendments Article 19 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply which effect from 1 January 1989 until 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 June 1989 . For the Council The President F. FERNANDEZ ORDOftEZ 22 . 7 . 89 Official Journal of the European Communities No L 212/ 9 ANNEX I PRODUCTS REFERRED TO IN ARTICLE 1 (1 ) 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned , these products are to be taken to be made exclusively of wool or of fine hair , of cotton or of man-made fibres . 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter . 3 . Where the expression 'babies' garments' is used , this is meant also to cover girls' garments up to and including commercial size 86 . GROUP I A Category, CN code Description Table of equivalence pieces /kg g/piece ( 1 ) . (2 ) (3 ) (4) (5 ) 1 520411 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 Cotton yarn , not put up for retail sale No L 212/ 10 Official Journal of the European Communities 22 . 7 . 89 ( 1 ) (2 ) (3 ) (4 ) (5 ) 1 (cont'd) 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208" 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 2211 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 3211 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 Woven fabries of cotton, other than gauze , terry fabrics , narrowwoven fabrics, pile fabrics , chenille fabrics , tulle and other net fabrics : 22. 7 . 89 No L 212/ 11Official Journal of the European Communities ( l ) (2 3 (4 5 2 (cont'd) 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 4200 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 : 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 No L 212/ 12 Official Journal of the European Communities 22 . 7 . 89 ( 1 ) (2 ) (3 ) (4 ) (5 ) 2 a) 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 52114911 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 a) Of which : Other than unbleached or bleached 22. 7 . 89 Official Journal of the European Communities No L 212/ 13 l (2) (3 4 (5 ) 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrowwoven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics 5512 1100 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 551299 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 1210 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 551521 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 No L 212/ 14 Official Journal of the European Communities 22 . 7 . 89 0 2 3 4 (5 3 (cont'd) 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3 a a ) Of which : Other than unbleached or bleached 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 2900 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 551429 00 5514 31 00 5514 32 00 551433 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 22 . 7 . 89 Official Journal of the European Communities No L 212/ 15 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) 3 a ) - 5515 92 19 (cont'd) 5515 92 99IIIl 5515 99 30 I Il 5515 99 90 \ 5803 90 30 ex 5905 00 70 ex 6308 00 00 No L 212/ 16 Official Journal of the European Communities 22 . 7 . 89 GROUP I B ( 1 ) (2) ( 3 ) (4 ) (5 ) 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6,48 154 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 - 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 Jerseys , pullovers, slip-overs , waistcoats , twinsets , cardigans , bed-jackets and jumpers (other than jackets and blazers), anoraks , windcheaters, waister jackets and the like, knitted or crocheted 4,53 221 61101010 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 Men's or boys' woven breeches , shorts other than swimwear and trousers (including slacks); women's or girls woven trousers and slacks , of wool , of cotton or of man-made fibres 1,76 568 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 7 6106 10 00 6106 20 00 6106 90 10 Women's or girls' blouses , shirts and shirt-blouses, whether or not knitted or crocheted, of wool , cotton or man-made fibres 5,55 180 6206 20 00 6206 30 00 6206 40 00 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres 4,60 217 22. 7. 89 Official Journal of the European Communities No L 212/ 17 GROUP II A ( 1 ) (2) (3 ) (4 ) (5 ) 9 5802 11 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted, of terry towelling and woven terry fabrics , of cotton 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen , other than knitted or crocheted 22 5508 10 11 5508 10 19 Yarn of staple or waste synthetic fibres, not put up for retail sale 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 " 5509 91 90 5509 92 00 5509 99 00 22 a) 5508 10 19 a) Of which acrylic 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 i 23 5508 20 10 Yarn of staple or waste artificial fibres , not put up for retail sale 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 No L 212/ 18 Official Journal of the European Communities 22. 7 . 89 1 ) 2 3 (4 (5 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics ) and tufted textile surfaces , of wool , of cotton or of man-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 5801 22 0032 a a ) Of which : Cotton corduroy 39 Table linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 22 . 7 . 89 Official Journal of the European Communities No L 212/ 19 GROUP II B l (2 (3 4 5 12 41Panty-hose and tights , stockings , understockings , socks , ankle-socks, sockettes and the like, knitted or crocheted , other than for babies, including stockings for varicose veins , other than products of category 70 24,3 pairs 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 13 17 59Men's or boys' underpants and briefs , women's or girls' knickers and briefs , knitted or crocheted, of wool , cotton or man-made fibres 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 14 0,72 1 389Men's or boys' woven overcoats , raincoats and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres (other than parkas ) (of category 21 ) 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 15 0,84 1 190Women's or girls' woven overcoats , raincoats and other coats, cloaks and capes ; jackets and blazers , of wool , of cotton or of man-made textile fibres (other than parkas ) (of category 21 ) 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 16 0,80 1 250Men's or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 17 Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres 1,43 7006203 31 00 6203 32 90 6203 33 90 6203 39 19 18 : Men's or boys' singlets and other vests , underpants, briefs^ nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , other than knitted or crocheted 620711 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 No L 212/20 Official Journal of the European Communities 22 . 7 . 89 U &lt;2 (3 (4 5 18 (cont'd) 6207 92 00 6207 99 00 Women's or girls' singlets and other vests , slips , petticoats , briefs , panties, nightdresses , pyjamas, negliges , bathrobes, dressing gowns and similar articles , other than knitted or crocheted 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 19 6213 20 00 6213 90 00 Handkerchiefs, other than knitted or crocheted 59 17 21 2,3 435Parkas; anoraks , windcheaters , waister jackets and the like , other than knitted or crocheted , of wool , of cotton or man-made fibres ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 24 3,9 257Men's or boys' nightshirts , pyjamas , bathrobes , dressing gowns and similar articles, knitted or crocheted 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 Women's or girls' nightdresses , pyjamas, n6glig £s, bathrobes , dressing gowns and similar articles, knitted or crocheted 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 9100 6108 92 00 6108 99 10 26 Women's or girls' dresses, of wool , of cotton or man-made fibres 3,1 3236104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 27 Women's or girls' skirts , including divided skirts 2,6 3856104 51 00 6104 52 00 6104 53 00 6104 59 00 No L 212/ 2122. 7, 89 Official Journal of the European Communities &lt;1 2 (3 ) 4 S 27 (cont'd) 6204 51 00 6204 52 00 6204 53 00 6204 59 10 28 1,61 620Trousers , bib and brace overalls , breeches and shorts (other than swimwear), knitted or crocheted , of wool, of cotton or man-made fibres 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 "6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 29 Women's or girls' suits and ensembles , other than knitted or crocheted, of wool , of cotton or man-made fibres , excluding ski suits 1,37 7306204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 31 6212 10 00 Brassieres , woven , knitted or crocheted 18,2 55 68 Babies' garments and clothing accessories , excluding babies' gloves , mittens and mitts of categories 10 and 87 , and babies' stockings , socks and sockettes, other than knitted or crocheted , of category 88 6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 73 1,67 6006112 11 00 6112 12 00 6112-19 00 Track suits of knitted or crocheted fabric, of wool , of cotton or of man-made textile fibres 76 Men's or boys' industrial or occupational clothing, other than knitted or crocheted Women's or girls' aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 4211 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 2911 No L 212 /22 Official Journal of the European Communities 22 . 7 . 89 (l (2 3 (4 ) 5 76 (cont'd) 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 77 ex 6211 20 00 Ski suits , other than knitted or crocheted 78 Garments , other than knitted or crocheted, excluding garments of categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 6101 10 10 6101 20 10 6101 30 10 Overcoats , jackets, blazers and other garments , including ski suits , knitted or crocheted , excluding garments of categories 4 , 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 , 75 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 22. 7 . 89 Official Journal of the European Communities No L 212/23 GROUP III A ( 1 ) ( 2 ) (3 ) (4 ) (5 ) 33 5407 2011 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide Sacks and bags, of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like 34 5407 20 19 Woven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene , 3 m or more wide 35 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 540771 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 7400 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 ex 5811 00 00 ex 5905 00 70 35 a ) " 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 a ) Of which : Other than unbleached or bleached ' No L 212/24 Official Journal of the European Communities 22 . 7 . 89 ( 1 ) (2 3 4 (5 35 a) (cont'd) 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 36 a a ) Of which : Other than unbleached or bleached ex 5811 00 00 ex 5905 00 70 5408 10 00 5408 2210 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 37 Woven fabrics of artificial staple fibres5516 11 00 5516 12 00 5516 13 00 5516 44 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 22 . 7 . 89 Official Journal of the European Communities No L 212 / 25 ( l ) (2) 3 4 5 37 (cont'd) 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 37 a a) Of which: Other than unbleached or bleached 5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 38 A 6002 43 11 6002 93 10 Knitted or crocheted synthetic curtain fabric including net curtain fabric 38 B ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 Net curtains, other than knitted or crocheted 40 Woven curtains ( including drapes , interior blinds , curtain and bed valances and other furnishing articles), other than knitted or crocheted , of wool , of cotton or of man-made fibres ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 Yarn of synthetic filament (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 4910 5402 49 91 5402 49 99 5402 51 10 5402 51 30 No L 212 /26 Official Journal of the European Communities 22 . 7 . 89 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 41 (cont'd) 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 . 5402 61 10 5402 61 30 5402 61 90 540262 10 5402 62 90 5402 69 10 5402 69 90 - ex 5604 20 00 ex 5604 90 00 42 5401 20 10 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 Yarn of continuous man-made fibres, not put up for retail sale : Yarn of artificial fibres ; yarn of artificial filaments , not put up for retail sale , other than single yarn ofviscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate ex 5604 20 00 43 5204 20 00 5207 10 00 5207 90 00 Yarn ofman-made filament, yarn of staple artificial fibres , cotton yarn , put up for retail sale 5401 10 90 5401 20 90 5406 10 00 5406 20 00 55082090 5511 30 00 46 5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 Carded or combed sheep's or lambs' wool or other fine animal hair 47 5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 Yarn of carded sheep's or lambs' wool (woollen yarn ) or of carded fine animal hair , not put up for retail sale 5108 10 10 5108 10 90 48 510710 10 5107 10 90 5107 20 10 5107 20 30 Yarn of combed sheep's or lambs' wool (worsted yarn ) or of combed fine animal hair , not put up for retail sale 22 . 7 . 89 Official Journal of the European Communities No L 212/27 ( 1 ) (2 ) (3 ) (4 ) (5 ) 48 (cont'd) 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 5109 1010 5109 10 90 5109 90 10 5109 90 90 Yarn of sheep's or lambs' wool or of fine animal hair , put up for retail sale 50 51111100 5111 19 10 5111 19 90 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 Woven fabrics of sheep's or lambs' wool or of fine animal hair 5112 11 00 5112 19 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 51 5203 00 00 Cotton , carded or combed 53 5803 10 00 Cotton gauze 54 5507 00 00 Staple artificial fibres, including waste , carded , combed or otherwise processed for spinning 55 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 Synthetic staple fibres , includingwaste, carded or combed or otherwise processed for spinning 56 5508 10 90 5511 10 00 5511 20 00 Yarn of staple synthetic fibres ( including waste), put up for retail sale 58 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 Carpets, carpetines and rugs , knotted (made up or not) No L 212/28 Official Journal of the European Communities 22 . 7 . 89 ( 1 ) (2) (3 ) (4) (5 ) 59 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 Carpets and other textile floor coverings, other than the carpets of category 58 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 I 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 60 5805 00 00 Tapestries, hand-made , of the type Gobelins, Flanders, Aubusson , Beauvais and the like, and needleworked tapestries ( for example , petit point and cross stitch ) made in panels and the like by hand 61 ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 Narrow woven fabrics, and narrow fabrics (bolduc) consisting ofwarp without weft assembled by means of an adhesive , other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread 62 5606 00 91 5606 00 99 Chenille yarn (including flock chenille yarn), gimped yarn {other than metallized yarn and gimped horsehair yarn): 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 Tulle and other net fabrics but not including woven , knitted or crocheted fabrics, hand or mechanically-made lace, in the piece , in strips or in motifs 22 . 7. 89 No L 212/29Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4) ( 5 ) 62 (cont'd} 5807 10 10 5807 10 90 Labels, badges and the like of textile materials , not embroidered, in the piece, in strips or cut to shape or size, woven 5808 10 00 5808 90 00 Braids and ornamental trimmings in the piece ; tassels , pompoms and the like 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 Embroidery, in the piece, in strips or in motifs 63 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres ex 6001 10 00 I 6002 20 31 6002 43 19 65 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 ~ 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool , of cotton or of man-made fibres ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 3010 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 No L 212/ 30 Official Journal of the European Communities 22 . 7 , 89 ( 1 ) (2 ) ' ( 3 ) (4 ) (5 ) 65 (cont'd) 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 Travelling rugs and blankets, other than knitted or crocheted , ofwool , of cotton or of man-made fibres 22 . 7 . 89 Official Journal of the European Communities No L 212/ 31 GROUP III B 1 2 3 (4 (5 10 Gloves , mittens and mitts , knitted or crocheted 17 pairs 596111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 10 611610 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 67 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds, knitted or crocheted; curtains ( including drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 6305 31 1067 a a ) Of which : Sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip 69 Women's or girls' slips and petticoats, knitted or crocheted 7,8 1286108 11 10 6108 11 90 6108 19 10 6108 19 90 70 336115 11 00 6115 20 19 6115 93 91 Panty-hose and tights of synthetic fibres , measuring per single yam less 30,4 than 67 decitex (6,7 tex) pairs Women's full-length hosiery of synthetic fibres No L 212/32 Official Journal of the European Communities 22 . 7 . 89 (1 2 (3 ) (4 ) (5 ) 72 Swimwear, of wool , of cotton or of man-made fibres 9,7 1036112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 74 Women's or girls knitted or crocheted suits and ensembles, of wool , of cotton or man-made fibres, excluding ski suits 1,54 6506104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 75 0,80 1 250Men's or boys' knitted or crocheted suits and ensembles , of wool , of cotton or of man-made fibres, excluding ski suits 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 84 Shawls, scarves , mufflers , mantillas , veils and the like other than knitted or crocheted, of wool , of cotton or man-made fibres 6214 20 00 6214 30 00 6214 40 00 6214 90 10 85 6215 20 00 6215 90 00 Ties , bow ties and cravats not knitted or crocheted, of wool , of cotton or man-made fibres 17,9 56 86 Corsets , corset-belts , suspender belts , braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 8,8 1146212 20 00 6212 30 00 6212 90 00 87 Gloves , mittens and mitts , not knitted or crocheted6216 00 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 88 Stockings, socks and sockettes , not knitted or crocheted ; other clothing accessories, parts ofgarments or of clothing accessories , other than for babies , other than knitted or crocheted 6217 10 00 6217 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 22 . 7 . 89 Official Journal of the European Communities No L 212/33 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 90 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 Twine , cordage, ropes and cables of synthetic fibres , plaited or not 91 6306 21 00 6306 22 00 6306 29 00 Tents 93 ex 6305 20 00 ex 6305 39 00 Sacks and bags , of a kind used for the packing of goods of woven fabrics , other than made from polyethylene or polypropylene strip 94 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 Wadding of textile materials and articles thereof; textile fibres , not exceeding 5 mm in length ( flock), textile dust and mill neps 95 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 9000 Felt and articles thereof, whether or not impregnated or coated , other than floor coverings ex 5807 90 10 I ex 5905 00 70 I 6210 10 10 I 6307 90 91 I 96 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 Non-woven fabrics and articles of such fabrics, whether or not impregnated , coated , covered or laminated ex 5807 90 10 I ex 5905 00 70 \ I 6210 10 91 6210 10 99 I ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 No L 212 /34 Official Journal of the European Communities 22 . 7 . 89 l (2) 3 4 ) 5 ) 96 (cont'd ) ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 1919 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 5609 00 00 5905 00 10 Other articles made from yarn , twine , cordage , rope or cables, other than textile fabrics , articles made from such fabrics and articles of category 97 99 5901 10 00 5901 90 00 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum, whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5904 10 00 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 5906 99 10 5906 99 90 5907 00 00 Rubberized textile fabrics , not knitted or crocheted , excluding those for tyres Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like , other than ofcategory 100 100 Textile fabrics impregnated , coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 ex 5607 90 00 Twine , cordage , ropes and cables , plaited or not , other than of synthetic fibres 109 Tarpaulins , sails , twinings, and sunblinds6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 22, 7 . 89 Official Journal of the European Communities No L 212/35 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 110 6306 41 00 6306 49 00 Woven pneumatic mattresses 111 6306 91 00 6306 99 00 Camping goods , woven , other than pneumatic mattresses and tents 112 6307 20 00 ex 6307 90 99 Other made up textile articles , woven , excluding those of categories 113 and 114 113 6307 10 90 Floor cloths, dish cloths and dusters , other than knitted or crocheted 114 5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 Woven fabrics and articles for technical uses 5908 00 00 I 5909 00 10 5909 00 90 I 5910 00 00 l I 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 No L 212/36 Official Journal of the European Communities 22 . 7 . 89 ANNEX II PRODUCTS REFERRED TO IN ARTICLE 13 (2) GROUP IV Table of equivalence Category CN code Description pieces/kg g/piece (1 2 3 (4 (5 115 Flax or ramie yarn5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 2019 5306 20 90 5308 90 11 5308 90 13 5308 90 19 117 Woven fabrics of flax or of ramie5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 Table linen, toilet linen and kitchen of flax or ramie , other than knitted or crocheted 6302 29 10 6302 39 10 6302 29 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 Curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles , not knitted or crocheted, of flax or ramie ex 6303 99 90 6304 19 30 ex 6304 99 00 121 ex 5607 90 00 Twine , cordage , ropes and cables , plaited or not, of flax or ramie 122 ex 6305 90 00 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted 123 5801 90 10 Woven-pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics Shawls , scarves, mufflers, mantillas , veils and the like, of flax or ramie , other than knitted or crocheted 6214 90 90 22. 7 . 89 Official Journal of the European Communities No L 212/37 GROUP V ( 1 ) (2 ) (3 ) (4 ) (5 ) 124 5501 10 00 5501 20 00 5501 30 00 5501 90 00 Synthetic staple fibres 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 125 A 5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 Synthetic filament yarn (continuous) not put up for retail sale , other than yarn of category 41 125 B 5404 10 10 5404 10 90 5404 90 11 5404 90 19 5404 90 90 Monofilament , strip (artificial straw and the like) and imitation catgut . of synthetic materials ex 5604 20 00 ex 5604 90 00 126 5502 00 10 5502 00 90 Artificial staple fibres 5504 10 00 5504 90 00 I 5505 20 00 I 127 A 5403 31 00 ex 5403 32 00 5403 33 10 Yarn of artificial filaments (continuous ) not put up for retail sale , other than yarn of category 42 127 B 5405 00 00 Monofilament , strip (artificial straw and the like) and imitation catgut of artificial textile materials 128 5105 40 00 Coarse animal hairf carded or combed 129 5110 00 00 Yarn of coarse animal hair or of horsehair 130 A 5004 00 10 5004 00 90 Silk yarn other than yarn spun from silk waste 5006 00 10 No L 212 / 38 Official Journal of the European Communities 22 . 7 . 89 i ( 2 ) 3 4 5 130 B Silk yarn other than of category 130 A ; silk-worm gut5005 00 10 5005 00 90 5006 00 90 131 5308 90 90 Yarn of other vegetable textile fibres 132 5308 30 00 Paper yarn 133 Yarn of true hemp5308 20 10 5308 20 90 134 5605 00 00 Metallized yarn 135 5113 00 00 Woven fabrics of coarse animal hair or of horsehair 136 Woven fabrics of silk or of silk waste5007 10 00 5007 20 10 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 137 Woven pile fabrics and chenille fabrics and narrow woven fabrics of silk , or of silk waste ex 5801 90 90 ex 5806 10 00 138 Woven fabrics of paper yarn and other textile fibres other than of ramie 5311 00 90 ex 5905 00 90 139 5809 00 00 Woven fabrics of metal threads or of metallized yarn 140 Knitted or crocheted fabric of textile material other than wool or fine animal hair , cotton or man-made fibres ex 6001 10 00 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6002 99 00 141 ex 6301 90 90 Travelling rugs and blankets of textile material other than wool or fine animal hair , cotton or man-made fibres 22 . 7 . 89 Official Journal of the European Communities No L 212 /39 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 142 ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 90 ex 5705 00 90 Carpets and other textile floor coverings of sisal , of other fibres of the Agave family or of Manila hemp 144 5602 10 35 5602 29 10 Felt of coarse animal hair 145 5607 30 00 ex 5607 90 00 ! Twine, cordage , ropes and cables plaited or not abaca (Manila hemp) or of true hemp 146 A ex 5607 21 00 Binder or baler twine for agricultural machines , of sisal or other fibres of the Agave family 146 B ex 5607 21 00 5607 29 10 5607 29 90 Twine , cordage , ropes and cables of sisal or other fibres of the Agave family , other than the products of category 146 A 146 C 5607 10 00 Twine, cordage , ropes and cables , whether of not plaited or braided , of jute or of other textile bast fibres of heading No 5303 147 5003 90 00 Silk waste ( including cocoons unsuitable for reeling), yarn waste and garnetted stock , other than not carded or combed 148 A 5307 10 10 5307 10 90 5307 20 00 Yarn of jute or of other textile bast fibres of heading No 5303 148 B 5308 10 00 . Coir yarn 149 5310 10 90 ex 5310 90 00 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 150 5310 10 10 ex 5310 90 00 6305 10 90 Woven fabrics of jute or of other textile bast fibres of a width of not more than 150 cm Sacks and bags , of a kind used for the packing of goods , of jute or of other textile bast fibres , other than used 151 A 5702 20 00 Floor coverings of coconut fibres (coir) 151 B ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 Carpets and other textile floor coverings , of jute or of other textile bast fibres , other than tufted or flocked 152 5602 10 11 Needle loom felt of jute or of other textile bast fibres not impregnated or coated , other than floor coverings 153 6305 10 10 Used sacks and bags , of a kind used for the packing of goods , of jute or of other textile bast fibres of heading No 5303 No L 212/40 Official Journal of the European Communities 22 . 7 . 89 ( 1 ) ( 2) ( 3 ) (4 ) (5 ) 154 5001 00 00 Silkworm cocoons suitable for reeling 5002 00 00 Raw silk (not thrown) 5003 10 00 Silk waste ( including cocoons unsuitable for reeling), yarn waste and garnetted stock , not carded or combed 5101 11 00 5101 19 00 5101 21 00 5101 29 00 5101 30 00 Wool jiot carded or combed 5102 10 10 51021030 510210 50 510210 90 5102 20 00 Fine or coarse animal hair , not carded or combed 5103 10 10 5103 10 90 5103 20 10 5103 20 91 5103 20 99 5103 30 00 Wasteofwool or of fineor coarse animal hair , including yarn waste but excluding garnetted stock 5104 00 00 Garnetted stock of wool or fine or coarse animal hair 5301 10 00 5301 21 00 5301 2900 5301 30 10 5301 30 90 Flax , raw or processed but not spun: flax tow andwaste (including yarn waste and garnetted stock ) 5305 91 00 5305 99 00 Ramie and other vegetable textile fibres raw or processed but not spun : tow, noils and waste , other than coir and abaca of heading No 5304 5201 00 10 5201 00 90 Cotton , not carded or combed 5202 10 00 5202 91 00 5002 99 00 Cotton waste (including yarn waste and garnetted stock) 5302 10 00 5302 90 00 True hemp (Cannabis sativa L. ), raw or processed but not spun : tow and waste of true hemp (including yarn waste and garnetted stock ) 530521 00 5305 29 00 Abaca (Manila hemp or Musa textilis Nee), raw or processed but not spun : tow, noils and waste of abaca (including yarn waste and garnetted stock) 5303 10 00 5303 90 00 Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun : tow and waste of true hemp ( including yarn waste and garnetted stock) 5304 10 00 5304 90 00 Other vegetable textile fibres , raw or processed but not spun: tow, noils and waste of such fibres (including yarn waste and garnetted stock) 5305 11 00 5305 19 00 5305 91 00 5305 99 00 156 6106 90 30 ex 6110 90 90 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls 22 . 7 . 89 Official Journal of the European Communities No L 212 /41 ( 1 ) (2 ) (3 ) (4 ) (5 ) 157 6101 90 10 6101 90 90 6102 90 10 6102 90 90 Garments , knitted or crocheted , other than those of categories 1 to 123 and of category 156 ex 6103 39 00 6103 49 99 I ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 ex 61 04 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 00 6114 90 00  159 6204 49 10 6206 10 00 6214 10 00 6215 10 00 Dresses , blouses and shirt-blouses , not knitted or crocheted , of silk or silk waste Shawls , scarves , mufflers,mantillas , veils and the like , not knitted or crocheted , of silk or silk waste Ties , bow ties and cravats of silk or silk waste 160 6213 10 00 Handkerchiefs of silk or silk waste / / OK 161 6201 19 00 6201 99 00 6202 19 00 6202 99 00 Garments , not knitted or crocheted , other than those of categories 1 to 123 and category 159 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 No L 212 /42 Official Journal of the European Communities 22 . 7 . 89 ANNEX III QUANTITATIVE LIMITS REFERRED TO IN ARTICLE 3 ( 1 ) In the case of the Federal Republic ofGermany , 1 9 % of the quantitative limits prescribed in the Annex are reserved for use at the Berlin Fair , with the exception of the following categories : 18 , 23 , 26 , 67 , 73 , 76 and 83 GROUP I A Cate ­ gory No CN code Description Third country Unit Mem ­ ber State Quantitative limits from 1 January to 31 December II 1989 1990 1991 1992 ( 1 ) ( 2) ( 3 ) (4 ) ( 5 ) ( 6 ) (7) &lt; 8 ) ( 9 ) ( 10 ) 1 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 * 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206: 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 Cotton yarn , not put up for retail sale China tonnes D F I BNL UK IRL DK EL ES P EEC 1 486 728 183 228 131 99 78 172 155 40 3 300 1 497 753 189 231 140 99 81 173 . 163 40 3 366 1 509 778 194 235 149 99 84 174 171 40 3 433 1 521 798 200 239 164 99 87 175 179 40 3 502 22 . 7 . 89 Official Journal of the European Communities No L 212 /43 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) ( 6 ) ( 7) ( 8 ) ( 9 ) ( 10 ) 2 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 Woven fabrics of cotton , other than gauze, terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics China tonnes D F I BNL UK IRL DK EL ES P EEC 4 450 5 377 2 215 3 536 4 552 627 1 681 365 189 108 23 100 0 ) 4 631 5 443 2 281 3 581 4 617 627 1 682 377 208 115 23 562 (') 4 815 5 509 2 346 3 625 4 680 627 1 686 388 234 123 24 033 (') 5 002 5 578 2 410 3 668 4 740 627 1 689 399 268 133 24 514 (') 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 520859 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 - \ 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 (') See appendix . No L 212 /44 Official Journal of the European Communities 22 . 7 . 89 ( 1 ) ( 2 ) ( 3 ) (4) (5 ) (6 ) ( 7) ( 8 ) ( 9 ) ( 10 ) 2 (cont'd) 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 52112100 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 ­ 5211 51 00 5211 52 00 5211 59 00 521211 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 \ \ \ ex 6308 00 00 I l 2 a ) 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 ­ 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 a ) Of which : Other than unbleached or bleached China tonnes D F I BNL 0 ) UK IRL DK EL ES P 533 645 265 424 546 175 202 182 25 13 555 647 277 425 558 175 202 186 29 14 577 640 289 426 570 175 202 194 34 15 599 653 301 427 585 175 202 197 37 16 (') See Appendix . 22 . 7 . 89 Official Journal of the European Communities No L 212 /45 ( i ) 2 3 4 5 (6 - (7 ) ( 8 ) ( 9 ) ( 10 2 a) (cont'd) 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 .China tonnes3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics D F I BNL UK IRL DK EL ES P EEC 848 579 338 2 325 250 57 99 70 98 86. 4 750 0) 893 632 344 2 330 269 57 103 71 106 88 4 8930 937 687 353 2 336 291 57 107 72 109 90 5 0390) 990 708 365 2 346 319 58 113 74 125 92 5 1900 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 (') See Appendix . No L 212 /46 Official Journal of the European Communities 22 . 7 . 89 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) 3 (cont'd) 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 4200 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 1210 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 9130 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 9910 5515 99 30 5515 99 90 ¢ 5803 90 30 ex 5905 00 70 ex 6308 00 00 l 22 . 7 . 89 Official Journal of the European Communities No L 212 /47 (i 3 4 (5 6 ) (7 ) ( 8 ) ( 9 ) ( 10 ) 3 a a) Of which : Other than unbleached or bleached China tonnes ( 2 ) 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 D F I BNL (&gt; UK IRL DK EL ES P 102 69 41 279 30 7 12 8 12 10 109 73 43 279 32 7 13 8 13 10 116 77 46 279 34 7 14 8 14 10 123 81 49 279 36 7 15 8 15 10 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 5515 92 19 5515 92 99 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 (') See Appendix . No L 212 /48 22 . 7 . 89Official Journal of the European Communities GROUP I B ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) ( 9 ) ( 10 ) 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like , knitted or crocheted China 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 5 137 4 363 11 597 6 305 4 428 95 568 73 196 38 32 800 0 ) 5 418 4 618 12 029 6 505 4737 119 608 97 243 66 34 440 0 ) 5 699 4 920 12 409 6 676 5 099 146 649 124 335 105 36 162 0 ) 5 992 5 240 12 828 6 897 5 481 176 698 155 369 134 37 970 0 ) 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys , pullovers, slip-overs , waistcoats, twinsets , cardigans , bed-jackets and jumpers (other than jackets and blazers), anoraks , windcheaters , waister jackets and the like, knitted or crocheted China 1000 pieces D Ft 1 ) K 1 )- BNL UK IRL DK EL ES P EEC 2 193 1 645 1 435 648 1 790 75 208 77 134 45 8 250 0 ) 2 243 1 752 1 502 669 1 836 80 219 84 143 52 8 580 0 ) 2 300 1 864 1 572 689 1 879 85 230 89 158 57 8 923 0 ) 2 355 1 984 1 646 708 1 920 89 241 94 181 62 9 280 0 ) 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks ); women's or girls woven trousers and slacks , of wool , of cotton or of man-made fibres China 1 000 pieces DO ) F (') K 1 ) BNL ( 1 ) UK IRL ( ») DK EL ES P 3 804 1 772 1 366 1 142 812 86 353 80 193 42 3 878 1 865 1 455 1 170 864 91 359 87 219 48 3 952 1 966 1 552 1 198 927 96 365 95 231 55 4 039 2 072 1 653 1 224 985 101 372 103 244 62 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 EEC 9 650 0 ) 10 036 ( i ) 10 437 V ) 10 855 0 ) 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted , of wool , cotton or man-made fibres China 1 000 pieces D (&gt;) F 0 ) K 1 ) BNL UK IRL (') DK EL ES P EEC 860 615 583 215 325 34 90 45 63 20 2 850 881 648 609 223 339 35 93 47 67 21 2 964 901 681 638 232 354 36 96 49 73 23 3 083 921 713 669 241 369 37 99 51 81 25 3 206 ( l ) See Appendix . 22 . 7 . 89 Official Journal of the European Communities No L 212 / 49 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) ( 7) ( 8 ) (9 ) ( 10 ) 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres China 1 000 pieces D (&gt;) F (&gt;) K 1 ) BNL UK IRL 0 ) DK EL 3 862 ­ 1 092 1 137 722 1 339 82 ­ 463 71 3 923 1 146 1 193 745 1 381 86 468 76 3 983 1 202 1 252 768 1 422 90 473 81 4 047 1 263 1 315 792 1 466 94 478 87 ES P EEC 195 37 9 000 211 41 9 270 231 46 9 548 241 52 9 835 (') See Appendix . No L 212 / 50 Official Journal of the European Communities 22 . 7 . 89 GROUP II A ( 1 ) ( 2 ) ( 3 ) (4 (5 6 ( 7 ) ( 8 ) ( 9 ) ( 10 ) China tonnes9 5802 11 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and woven terry fabrics , of cotton D F I BNL UK IRL DK EL ES P EEC 1 089 556 500 316 777 30 275 27 45 9 3 624 1 128 603 531 343 825 32 276 32 59 12 3 841 1 172 642 565 373 878 34 277 37 78 16 4 072 1 227 684 602 398 935 36 278 43 94 19 4 316 20 Bed linen , other than knitted or crocheted China tonnes6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 D F I BNL UK IRL DK EL ES P EEC 0 22 China tonnes5508 10 11 5508 10 19 Yarn of staple or waste synthetic fibres , not put up for retail sale D F I BNL UK (2 ; IRL DK EL ES P EEC 900 700 2 500 2 450 2 100 10 450 20 220 1 150 10 500 1 093 846 2 546 2462 2 252 15 461 30 269 1 156 11 130 1 308 1 010 2 587 2 475 2 402 20 471 40 323 1 162 11 798 1 551 1 167 2 638 2 487 2 553 26 480 52 383 1 168 12 506 5509 11 00 5509 12 00 5509 21 10 - 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 (') See category 39 . ( 2 ) See Appendix . 22 . 7 . 89 Official Journal of the European Communities No L 212 / 51 ( 1 ) (2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) ( 9 ) ( 10 ) 23 5508 20 10 5510 11 00 5510 20 00 5510 30 00 5510 90 00 Yarn of staple or waste artificial fibres , not put up for retail sale China tonnes D F I BNL UK ( 2 ) IRL DK EL ES P 1 921 1 041 1 156 2 075 608 44 203 74 108 20 2 035 1 139 1 196 2 085 715 49 215 85 140 26 2 148 1 242 1 234 2 095 836 55 227 97 179 33 2 269 1 342 1 282 2 105 980 61 240 108 209 39 EEC 7 250 7685 8 146 8 635 32 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics ) and tufted textile surfaces , of wool , of cotton or of man-made textile fibres China tonnes D F I BNL UK ( z ) IRL DK EL ES P EEC 833 540 426 271 638 38 112 62 30 18 2 968 866 562 445 286 673 39 115 64 45 21 3 116 904 587 465 302 710 40 118 65 57 24 3 272 943 613 485 318 749 41 121 66 72 28 3 436 5802 20 00 5802 30 00 39 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton China tonnes D F (') I BNL (') UK IRL DK EL ES (') P 1594 984 801 599 1 085 51 160 470 321 35 1 662 1 025 834 624 1 172 53 167 472 357 39 1 734 1 069 870 651 1 256 55 174 474 398 44 1 810 1 116 908 680 1 348 57 182 476 435 50 EEC 6 100 (') 6 405 (') 6 725 (') 7 062 (') (') See category 39 . ( 2 ) See Appendix . No L 212/ 52 22 . 7 . 89Official Journal of the European Communities GROUP II B ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) - ( 6 ) (7 ) ( 8 ) ( 9 ) ( 10 ) 12 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 9100 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose and tights, stockings , under ­ stockings , socks , ankle-socks, sockettes and the like , knitted or crocheted , other than for babies , including stockings for varicose veins , other than products of category 70 China 1 000 pairs D F I BNL UK IRL DK EL ES P EEC 2 615 5 859 1 168 1 334 2 325 70 380 105 350 93 14 299 2 882 5 889 1 282 1 378 2 508 77 393 117 385 103 15 014 3 120 5 918 1 416 1 428 2 718 85 407 129 428 116 15 765 3 379 5 947 1 565 1 479 2 919 94 422 142 476 130 16 553 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs , women's or girls' knickers and briefs , knitted or crocheted , of wool , cotton or man-made fibres China 1 000 pieces D F BNL UK IRL 10 886 2 622 2 791 36 549 488 11 430 2 753 2 931 38 376 512 12 002 2 891 3 077 40 295 538 12 602 3 035 3 231 42 310 565 15 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 Women's or girls' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , of wool , of cotton or of man-made textile fibres (other than parkas) (of category 21 ) China 1 000 pieces F ( 1 ) BNL 445 187 467 196 491 206 515 217 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 16 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits China 1 000 pieces F I UK 300 4 500 225 315 4 725 236 331 4 961 248 347 5 209 260 18 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 620792 00 6207 99 00 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , other than knitted or crocheted Women's or girls' singlets and other vests , slips , petticoats , briefs , panties , nightdresses , pyjamas , n £glig £s , bathrobes , dressing gowns and similar articles , other than knitted or crocheted China tonnes D F I BNL UK IRL DK EL ES P EEC 648 805 481 417 748 5 113 9 65 9 3 300 716 819 502 427 781 6 116 11 76 11 3 465 784 834 524 437 815 8 119 14 89 14 3 638 858 853 546 447 850 9 122 16 103 16 3 820 (*) See Appendix . 22 . 7 . 89 Official Journal of the European Communities NoL 212 / 53 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) ( 9 ) ( 10 ) 19 6213 20 00 6213 90 00 Handkerchiefs , other than knitted or crocheted China 1 000 pieces D F I BNL UK IRL DK GR ES P EEC 20 321 7 862 11 046 13 202 11 767 434 2 303 546 1036 113 68 630 20 902 8 826 11 362 13 268 12 802 476 2 357 613 1 286 170 72 062 21 540 9 868 11 653 13 334 13 877 516 2 406 684 1580 207 75 665 22 285 10 850 12 056 13 400 14 980 557 2 477 769 1 815 259 79 448 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas ; anoraks , windcheaters, waister jackets and the like , other than knitted or crocheted , of wool , of cotton or man-made fibres China 1 000 pieces IX 1 ) F (') K 1 ) BNL UK IRL (') DK EL ES P EEC 2 458 1 103 897 585 924 38 171 77 206 41 6 500 0 ) 2 488 1 154 938 623 1 034 43 179 84 235 47 6 825 (') 2 519 1 208 982 652 1 158 47 187 91 268 54 7 166 (') 2 565 1 265 1 029 683 1 270 51 196 99 307 60 7 525 (') 24 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 10 Men's or boys' nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , knitted or crocheted China 1 000 pieces D F I BNL UK 4 900 840 435 384 513 (&gt;) 5 145 882 457 403 539 (') 5 402 926 480 423 566 (') 5 672 972 504 445 594 6108 31 10 6108 31 90 6108 3211 6108 3219 6108 32 90 6108 39 00 6108 91 00 6108 92-00 6108 99 10 Women's or girls' nightdresses , pyjamas, negliges , bathrobes , dressing gowns and similar articles , knitted or crocheted 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls' dresses , ofwool , of cotton or man-made fibres China 1 000 pieces D (&gt;) F (') I BNL UK IRL DK EL ES P EEC 1 130 506 420 189 626 22 90 46 140 31 3 200 1 151 530 440 212 669 24 94 48 157 35 3 360 1 171 555 461 238 714 26 98 50 176 39 3 528 1 194 582 484 268 750 28 103 53 198 44 3 704 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 Women's or girls' skirts , including divided skirts China 1 000 pieces UK 320 336 353 370 6204 51 00 6204 52 00 6204 53 00 6204 59 10 (') See Appendix . No L 212 / 54 Official Journal of the European Communities 22 . 7 . 89 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) ( 9 ) ( 10 ) 29 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 Women's or girls' suits and ensembles , other than knitted or crocheted , ofwool , of cotton or man-made fibres , excluding ski suits China 1 000 pieces F I 185 240 194 252 204 265 214 278 31 6212 10 00 Brassieres , woven , knitted or crocheted China 1 000 pieces F BNL UK 1 700 600 650 1 785 630 683 1 874 662 717 1 968 695 752 68 611J 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20- 00 ex 6209 30 00 ex 6209 90 00 Babies' garments and clothing accessories , excluding babies' gloves , mittens and mitts of categories 10 and 87 , and babies' stockings , socks and sockettes , other than knitted or ; crocheted , of category 88 China tonnes F0 ) UK 950 355 998 373 1 047 391 1.100 411 73 6112 11 00 6112 12 00 6112 19 00 Track suits of knitted or crocheted fabric , of wool , of cotton or of man-made textile fibres China 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 592 347 265 213 415 16 96 32 57 17 2 050 (') 616 366 279 222 437 17 97 34 66 19 2 153 0 ) 639 387 294 232 460 18 98 35 76. 21 2 260 (') 663 406 310 242 484 19 100 37 88 24 2 373 (') 76 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 Men's or boys' industrial or occupational clothing , other than knitted or crocheted Women's or girls' aprons , smock-overalls and other industrial or occupational clothing , other than knitted or crocheted China tonnes D (') F I BNL UK IRL DK EL ES P EEC 1 538 331 424 197 534 28 81 46 57 14 3 250 1 546 370 443 220 584 29 86 49 70 16 3 413 1 557 414 463 246 633 30 92 51 79 18 3 583 1 567 462 483 275 685 31 96 54 89 20 3 762 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 6211 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 ( J ) See Appendix . 22 . 7 . 89 Official Journal of the European Communities No L 212 / 55 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) - ( 8 ) ( 9 ) C10 ) 78 6203 41 30 6203 42 59 6203 43 39 6203 49 39 Garments , other than knitted or crocheted , excluding garments of categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18 , 21 , 26 27 , 29 , 68 , 72 , 76 and 77 China tonnes F I 280 260 297 276 315 292 -333 310 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 62113100 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 Overcoats , jackets , blazers and other garments , including ski suits , knitted or crocheted , excluding garments of categories 4 , 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 , and 75 China tonnes D F 150 105 158 110 165 116 174 122 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 1 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 | ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 No L 212 / 56 Official Journal of the European Communities 22 . 7 . 89 GROUP III A ( 1 ) 2 3 4 5 6 (7 ) ( 8 ) ( 9 ) ( 10 ) 33 China tonnes5407 20 11 6305 31 91 6305 31 99 F BNL UK IRL 630 4 300 875 650 662 4 515 919 683 695 4 741 965 717 729 4 978 1 013 752 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide Sacks and bags , of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like 36 Woven fabrics of continuous artificial fibres , other than those for tyres of category 114 China tonnes F 350 368 386 4055408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 37 Woven fabrics of artificial staple fibres China tonnes D F I BNL UK IRL DK EL ES P EEC 2 301 1 374 1 131 815 1 684 73 847 104 210 61 8 600 2 431 1 451 1 195 861 1 819 76 851 115 245 72 9 116 2 578 1 539 1 267 913 1 929 81 855 128 290 83 9 663 2 734 1 631 1 343 968 2 045 86 859 140 342 95 10 243 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 00 5516 23 00 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 551643 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 37 a China tonnesa ) Of which : Other than unbleached or bleached D F I BNL UK IRL DK EL ES P 691 412 339 245 505 22 254 31 63 18 725 437 359 260 547 23 255 34 74 21 769 464 381 276 580 24 256 38 87 24 814 492 404 293 615 25 257 42 103 28 5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 22 . 7 . 89 Official Journal of the European Communities No L 212 / 57 ( l ) ( 2 ) 3 4 ( 5 ) 6 ( 7 ) ( 8 ) ( 9 ) ( 10 ) 40 China tonnes 625 663 702 744IWoven curtains (including drapes ) interior blinds, curtain and bed valances and other furnishing articles , other than knitted or crocheted , of wool , of cotton or of man-made fibres ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 630419 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 59 Carpets and other textile floor coverings , other than the carpets of category 58 China tonnes F 247 262 278 2945702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 3011 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 66 China tonnes I 501 531 563 597Travelling- rugs and blankets , other than knitted or crocheted , of wool , of cotton or of man-made fibres 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 No L 212 / 58 Official Journal of the European Communities 22 . 7 . 89 GROUP III B ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) ( 9 ) ( 10 ) 10 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 9100 6116 92 00 6116 93 00 6117 99 00 Gloves , mittens and mitts , knitted or crocheted China 1 000 pairs D F I BNL UK (') IRL DK EL ES P EEC 7 161 4 437 6 381 13 323 2 783 2 830 4 065 48 1 300 172 42 500 7 963 4 932 6 555 13 390 3 124 2 844 4 085 72 1 468 192 44 625 8 810 5 452 6 739 13 457 3 470 2 858 4 105 108 1 645 212 46 856 9 723 6 013 6 910 13 524 3 837 2 872 4 126 124 1 837 233 49 199 67 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 90 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds , knitted or crocheted ; curtains ( including drapes) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories China tonnes D F 1 004 800 1 064 848 1 128 899 1 196 953 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 V 6303 11 00 6303 12 00 6303 19 00 l 6304 11 00 6304 91 00 I ex 6305 20 00 ex 6305 39_00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 I 67 a ) 6305 31 10 a ) Of which : Sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip China tonnes F 300 318 337 357 87 6216 00 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Gloves , mittens and mitts , not knitted or crocheted China - tonnes F UK 235 120 247 126 259 132 272 139 91 6306 21 00 6306 22 00 6306 29 00 Tents China tonnes F ( 1 ) BNL 420 250 445 265 472 281 500 298 (') See Appendix . 22 . 7 . 89 Official Journal of the European Communities No L 212 / 59 Appendix Category ProvisionsSupplier country 2 China For fabrics below 155 cm in width (CN codes : 5208 11 90 , 5208 12 11 , 5208 12 91 , 5208 13 00 , 5208 19 00 , 5208 21 90 , 5208 22 11 , 5208 22 91 , 5208 23 00 , 5208 29 00 , 5208 31 00 , 5208 32 11 , 5208 32 91 , 5208 33 00 , 5208 39 00, 5208 41 00 , 5208 42 00 , 5208 43 00 , 5208 49 00 , 5208 51 00 , 5208 52 10 , 5208 53 00 , 5208 59 00 , 5209 11 00 , 5209 12 00 , 5209 19 00 , 5209 21 00 , 5209 22 00 , 5209 29 00 , 5209 31 00 , 5209 32 00 , 5209 39 00 , 5209 41 00 , 5209 42 00 , 5209 43 00 , 5209 49 10 , 5209 49 90 , 5209 51 00 , 5209 52 00 , 5209 59 00 , 521011 10 , 5210 12 00 , 5210 19 00 , 5210 31 10 , 5210 32 00,. 5210 39 00 , 5210 41 00 , 5210 42 00 , 5210 49 00 , 5211 11 00 , 5211 12 00 , 5211 19 00 , 5211 31 00 , 5211 32 00 , 5211 39 00 , 5211 41 00 , 5211 42 00 , 5211 43 00 , 5211 49 19 , 5211 49 90 , 5212 11 10 , 5212 11 90 , 5212 13 90 , 5212 13 90 , 5212 14 10 , 5212 14 90 , 5212 21 10 , 5212 21 90 , 5212 23 10 , 5212 23 90 , 521224 10 , 5212 24 90 , ex5811 0000 and ex 6308 00 00 ) the following additional quantities may be exported to the EEC by China : (tonnes) Member States 1989 1990 1991 1992 D 281 289 296 304 F 290 292 294 297 I 131 136 141 146 BNL 194 195 196 197 UK 243 250 257 262 IRL 35 35 35 35 DK 35 36 37 38 EL 18 18 18 19 ES 2 3 5 6 P 1 1 1 1 EEC 1 230 1 255 1 280 1 305 2 China For fabric for medical gauze (CN codes : 5208 11 10 and 5208 21 10 ) the following additional quantities may be exported to the EEC by China : (tonnes) Member States 1989 1990 1991 1992 D 393 406 419 431 F 280 286 292 298 I 452 452 452 452 BNL 186 188 191 194 UK 319 329 338 347 IRL 19 19 19 19 DK 28 29 30 31 EL 19 20 21 22 ES 2 3 5 8 P 2 2 2 2 EEC 1 700 1 734 1 769 1 284 2 China Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made , except Benelux , where the category is merged with category 3 . No L 212 / 60 Official Journal of the European Communities 22 . 7 . 89 Category ProvisionsSupplier country 2 a China The following levels apply to Benelux for this category combined with category 3 ( a ): (tonnes) Member State 1989 1990 1991 1992 BNL 703 704 705 706 3 China China China 3 a 4 Possibility of transfer with category 2 of up to 40% of the category to which the transfer is made , except Benelux , where the category is merged with category 2 . See category 2 a ). For the purpose of setting: off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied .' 5 China These figures include the following quantities reserved for European industry for a period of 180 days each year : (1 000 pieces) Member States N 1989 1990 1991 1992 F 70 73 76 79 I 30 31 32 33 EEC 100 104 108 112 China5 For products of category 5 (other than anoraks , windcheaters , waister jackets and the like ) of fine animal hair falling within CN codes 6110 10 10 , 6110 10 39 and 6110 10 99 , the following sub-limits apply within the quantitative limits established for category 5 : ( for the United Kingdom , these sub-limits also cover the same products made of wool falling within CN codes 6110 10 10 , 6110 10 31 and 6110 10 91 ) of which EEC Of which for the United Kingdom 1989 90 000 pieces 20 000 pieces 1990 94 000 pieces 21 000 pieces 1991 97 000 pieces 22 000 pieces 1992 101 000 pieces 23 000 pieces China6 These figures include the following quantities reserved for European industry for a period of 180 days each year : (1 000 pieces) Member States 1989 1990 1991 1992 D 120 125 130 135 F 90 94 * 97 101 I 70 73 76 . 79 IRL 20 20 21 22 EEC 300 312 324 337 22 . 7. 89 Official Journal of the European Communities No L 212/ 61 Category Supplier country Provisions 6 China The following additional quantities of shorts (CN codes 6203 41 90 , 6203 42 90 , 6203 43 90 and 6203 49 50 ) may be exported by China to the EEC: (1 000 pieces) Member States 1989 1990 1991 1992 D 263 269 276 286 F 149 155 161 167 I 120 126 131 136 BNL 94 97 100 103 UK 172 181 190 199 IRL 7 7 7 7 DK 27 28 - 29 30 EL 14 15 16 16 ES 2 3 5 7 P 2 3 4 5 EEC 850 884 919 956 6 China The following sub-limits apply within the quantitative limits prescribed in the Annex for Benelux: Long trousers : (CN codes 6203 41 10 , 6302 42 31 , 6302 42 33 , 6203 42 35 , 6203 43 19 and 6203 49 10) (1 000 pieces) Member State 1989 1990 1991 1992 BNL 576 599 623 648 7 China These figures include the following quantities reserved for European industry for a period of 180 days each year : (1 000 pieces) Member States 1989 1990 1991 1992 D 120 125 130 135 F 100 94 97 101 I 70 73 76 79 IRL 10 20 21 22 EEC 300 312 324 337 China8 These figures include the following quantities reserved for European industry for a period of 180 days each year : (1 000 pieces) Member States 1989 1990 1991 1992 D 110 114 117 120 F 90 93 96 99 I 70 72 75 77 IRL 30 30 31 32 EEC 300 309 318 328 22 . 7 . 89No L 212 / 62 Official Journal of the European Communities Category Supplier country Provisions 39 China Category 39 includes category 20 ; The following sub-limits apply within the quantitative limits prescribed in the Annex for France : Table linen , toilet and kitchen linen (codes CN 6302 51 10 , 6302 51 90 , 6302 59 00 , 6302 91 10 , 6302 91 90 , 6302 93 90 and 6302 99 00 ) excluding embroidery : (tonnes) Member State 1989 1990 1991 1992 F 244 256 269 282 The following sub-limits for bed linen apply within the quantitative limits prescribed in the Annex for Benelux and Spain : \ (tonnes) \ Member States 1989 1990 1991 1992 , BNL 61 64 67 71 I ES 66 69 73 76 22 China The following sub-limits apply within the quantitative limits established for the United Kingdom , for acrylic yarn (CN codes 5508 10 19 , 5509 31 10 , 5509 31 90 , 5509 32 10 , 5509 32 90 , 5509 61 10 , 5509 61 90 , 5509 62 00 and 5509 69 00): 1989 : 150 tonnes 1990 : 159 tonnes 1991 : 169 tonnes 1992 : 179 tonnes 15 China These figures include the following quantities reserved for French industry for a period of 180 days each year : Il (1 000 pieces) Member State 1989 1990 1991 1992 F 178 187 196 206 21 China These figures include the following quantities reserved for European industry for a period of 180 days each year : (1 000 pieces) Member States 1989 1990 1991 1992 D 120 126 133 139 \ F 90 95 99 104 II I 70 73 77 81 II IRL 20 21 22 23 EEC 300 315 331 347 21 China For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied .' 22 . 7 . 89 Official Journal of the European Communities No L 212 / 63 Category ProvisionsSupplier country 24 China For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 1 30 cm must be applied .' 26 China These figures include the following quantities reserved for European industry for a period of 180 days each year : (1 000 pieces) Member States 1989 1990 1991 1992 D F . EEC 100 50 150 106 52 158 = 110 55 165 116 58 174 68 China These figures include the following quantities reserved for French industry for a period of 180 days each year : 1989 : 380 tonnes 1990 : 399 tonnes 1991 : 419 tonnes 1992 : 440 tonnes 73 China For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 1 30 cm for three garments whose commercial sixe exceeds 130 cm may be applied for up to 5 % of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied .' These figures include the following quantities reserved for German industry for a period of 180 days each year : 76 China 1989 : 100 tonnes 1990 : 105 tonnes 1991 : 110 tonnes 1992 : 116 tonnes 10 China The following sub-limits apply to knitted gloves , impregnated , coated or covered with plastic (CN code 6116 10 10) within the quantitative limits prescribed in this Annex for the United Kingdom: 1989 : 280 000 pairs 1990 : 294 000 pairs 1991 : 309 000 pairs 1992 : 324 000 pairs 91 China These figures include the following quantities reserved for French industry for a period of 1 80 days each year: 1989 : 55 tonnes 1990 : 58 tonnes 1991 : 62 tonnes 1992: 66 tonnes No L 212 / 64 Official Journal of the European Communities 22 . 7 . 89 ANNEX IV referred to in Articles 2 (2) and 14 ( 1 ) PART I Origin 2 . The proof of origin referred to in Article 1 shall not be required where goods are accompanied by a certificate conforming to the specimen and complying with the conditions set out in Annex VI to this Regulation . 3 . Non-commercial imports exempt from production of the documents referred to in paragraph 1 in accordance with the provisions of the preferential arrangements Concerned shall not be subject to the provisions of this Annex . 4 . The conditions upon which this Annex shall apply to non-commercial imports other than those covered by paragraph s shall be adopted in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802 / 68 ( J ), as last amended by Regulation (EEC) No 3860 / 87 ( 2 ). Pending the implementation of these rules , the Member States may continue to apply the national rules in force in this field . Article 1 1 . Products listed in Annex I , originating in China , may be imported into the Community in accordance with the arrangements established by this Regulation on production of a certificate of origin conforming to the specimen attached to Annex V. 2 . The certificates of origin shall be issued by the competent governmental authorities of China if the products in question can be considered products originating in China within the meaning of the relevant rules in force in the Community . 3 . However , products listed in Annex I other than those falling within groups I or II may be imported into the Community in accordance with the arrangements established by the Regulation on production of a declaration by the exporter or supplier on the invoice , or where there is no invoice , on another commercial document relating to the products in question , to the effect that the said products originate in China within the meaning of the relevant rules in force within the Community . 4 . Where different criteria for determining origin are fixed in respect of products falling within a single category and a single tariff heading , the certificate or declaration must include a description of the goods which is sufficiently detailed to allow assessment of the criterion on the basis of which the certificate was issued or the declaration made . PART II Administrative cooperation Article 4 The Commission shall supply the Member States' authorities with the names and addresses of the authorities in China competent to issue certificates of origin and export licences together with specimens of stamps used by these authorities . Article 2 The discovery of slight discrepancies between the entries made in the certificate of origin and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the product shall not ipso facto cast doubt upon the statements in the certificate . Article 5 1 . Subsequent verification of certificates of origin or export licences shall be carried out at random , or whenever the competent Community authorities have reasonable doubt as to the authenticity of the certificate of origin or export licence or as to the accuracy of the information regarding the true origin of the products in question . In such cases the competent authorities in the Community shall return the certificate of origin or the export licence or a copy thereof to the competent governmental authority in China giving , where appropriate , the reasons of form or substance for an enquiry . If the invoice has been submitted , such invoice or a copy thereof shall be attached to the certificate of origin or export licence or copy thereof. The competent authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate or the said licence are inaccurate . Article 3 1 . The certificates of origin form A and forms APR presented at the time of importation into the Community in order to obtain a tariff preference shall be accepted in place of the proof of origin stipulated in Article 1 . ( ¢) OJ No L 148 , 26 . 6 . 1968 , p . 1 . ( 2 ) OJ No L 363 , 23 . 12 . 1987 , p . 3 . 22 . 7 . 89 Official Journal of the European Communities No L 212 /65 5 . Random recourse to the procedure specified in this Article shall not constitute an obstacle to the release for home use of the products in question . 2 . The provisions of paragraph 1 above shall also be applicable to subsequent verifications of the declarations of origin referred to in Article 1 (3 ) of this Annex . 3 . The results of the subsequent verificiations carried out in accordance with paragraphs 1 and 2 shall be communicated to the competent authorities of the Community within three months at the latest . The information communicated shall indicate whether the disputed certificate or licence or declaration applies to the goods actually exported and whether the goods are eligible for export to the Community under this Regulation . The competent authorities of the Community may also request copies of all documentation necessary to determine the facts fully and , in particular , the true origin of the goods ( ! ). 4 . Should such verifications reveal abuse or major irregularities in the use of declarations of origin , the Member State concerned shall inform the Commission of this fact . The Commission shall pass the information on to the other Member States . As the request of a Member State or at the initiative of the Commission , the Committee on Origin shall , as soon as possible and in accordance with the procedure specified in Article 13 or Regulation (EEC) No 802/ 68 , examine whether it is desirable to require the production of a certificate of origin , in accordance with Article 1 ( 1 ) and (2), in respect of the products concerned . The decision shall be taken in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802/ 68 . Article 6 1 . Where the verification procedure referred to in Article 5 or where information available to the competent authorities in the Community indicates that the provisions of this Regulation are being contravened , the said authorities shall request China to carry out appropriate enquiries or arrange for such enquiries to be carried out concerning operations which are or appear to be in contravention of the provisions of this Regulation . The results of these enquiries shall be communicated to the competent authorities of the Community together with any other pertinent information enabling the true origin of the goods to be determined . 2 . In pursuance of the action taken under the terms of this Annex , the competent authorities of the Community may exchange any information with the competent governmental authorities of China which is considered of use in preventing the contravention of the provisions of this Regulation . 3 . Where it is established that the provisions of this Regulation have been contravened, the Commission , acting according to the procedure laid down in Article 15 of this Regulation may agree with China to take such measures as are necessary to prevent recurrence of such contravention . (') For the purpose of subsequent verification of certificates of origin , copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the competent governmental authority in China . No L 212 / 66 Official Journal of the European Communities 22 . 7 . 89 ANNEX V referred to in Articles 1 (2) and 9 (2 ) PART I Classification the Community's notification , before the decision is put into effect . 2 . Products shipped before the date of the application of the decision shall remain subject to earlier classification practice , provided that the goods in question are presented for importation within 60 days of that date . Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of this Regulation is based on the combined nomenclature . Article 6 Where a classification decision adopted in accordance with the established Community procedures referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit , the Commission shall , without delay , initiate consultations in accordance with Article 15 of this Regulation , in order to reach an agreement on the necessary adjustments to the relative quantitative limits provided for in Annex III to this Regulation . Article 2 On the initiative of the Commission or of a Member State , the Nomenclature Committee established by Council Regulation (EEC) No 2658 / 87 0 ) will examine urgently , in conformity with the provisions of the aforementioned Regulation , all questions concerning the classification of products referred to in Article 1 ( 1 ) of this Regulation within the combined nomenclature (CN) in order to classify them in the appropriate categories . Article 3 The Commission shall inform China of any changes in the combined nomenclature (CN) on their adoption by the competent authorities of the Community . Article 7 1 . Without prejudice to any other provision on this subject , where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of theMember State into which they are to be imported , the goods in question shall be provisionally subject to the import regime which , in accordance with the provisions of this Regulation , is applicable to them on the basis of the classification determined by the aforementioned authorities . 2. Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent authorities of China of the details of the case in question . 3 . Member States , at the time of the communication referred to in paragraph 2 , shall specify if, following the application of the provisions ofparagraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited against a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 1 1 of this Annex . 4 . The Commission shall notify the competent authorities of China of the provisional debits referred to in paragraph 3 , within 30 days of the date of such provisional debit . Article 4 The Commission shall inform the competent authorities of China of any decisions adopted in accordance with the procedures in force in the Community relating to the classification of products subject to this Regulation , within one month at the latest of their adoption . Such communication shall include: ( a ) a description of the products concerned ; (b ) the relevant category , and the combined nomenclature (CN) code; (c) the reasons which have led to the Decision . Article 5 1 . Where a classification decision adopted in accordance with current Community procedures results in a change of classification practice or a change in category of any product subject to this Regulation , the competent authorities of the Member States shall provide 30 days' notice , from the date of Article 8 In the cases referred to in Article 7 of this Annex , as well as in those cases of a similar nature raised by the competent authorities of China , the Commission , if necessary and in(*) OJ No L 256 , 7 . 9 . 1987, p. 1 . 22 . 7 . 89 Official Journal of the European Communities No L 212 / 67 accordance with the procedure provided for in Article 15 of this Regulation , shall enter into consultations with China , in order to reach agreement on the classification definitively applicable for the products causing the divergence . Article 9 The Commission , in agreement with the competent authorities of the Member State or States of importation and of China, may, in the cases referred to in Article 8 of this Annex , determine the classification definitively applicable to the products causing the divergence . Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 of this Annex, the Nomenclature Committee is required , in accordancewith the provisions of the Regulation setting up the aforesaid Committee , to establish definitvely the classification of the goods concerned . Article 14 1 . The authorities of the Member State designated on the export licence as the country of destination of the goods concerned shall issue an import licence automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped . 2 . The import authorizations shall be valid for six months from the date of their issue . 3 . The import authorizations shall be valid only in the Member State which issued them . 4 . The importer's declaration or request to obtain the import authorization shall contain : ( a ) the names of the importer and exporter ; (b ) the country of origin of the products or, when different , the country of export or of purchase ; (c) a description of the products , including :  their commercial designation ,  a description of the products in accordance with the combined nomenclature (CN) code; (d) the appropriate category and the quantity in the appropriate unit as indicated in Annex III to this Regulation for the products in question ; ( e ) the value of the products , as indicated in box 12 of the export licence ; ( f) where appropriate , dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (g) date and number of the export licence ; (h ) any internal code used for administrative purposes ; ( i ) date and signature of importer. 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment . PART II Double-checking system Article 1 1 1 . The competent government authorities of China shall issue an export licence in respect of all consignments of textile products subject to the quantitative limits established in Annex III up to the level of the said limits and the corresponding shares . 2 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization (') referred to in Article 14 . Article 12 1 . The export licence shall conform to the specimen appended to this Annex and may also contain a translation into another language . It shall certify , inter alia, that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned . 2 . Each export licence shall cover only one of the categories of products listed in Annex III to this Regulation . Article 13 Exports shall be set off against the quantitative limits and shares established for the year in which the products covered by the export licence have been shipped within the meaning of Article 3 (3 ) of this Regulation . Article IS The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of China on the basis of which the import authorizations have been issued . Article 16 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the ( 1 ) In this Annex, the term 'import authorization' shall apply both to import authorization or equivalent document referred to in Article 3 (2) of this Regulation . No L 212 / 68 Official Journal of the European Communities 22 . 7 . 89 Community wherever the place of this establishment may be in the Community , without prejudice to compliance with the other conditions required under current rules . Article 17 1 . If the competent authorities of a Member State find that the total quantities covered by export licences issued by China for a particular category in any agreement year exceed the share established for that category, the said authorities shall suspend the further issue of import authorization or documents . In this event , these authorities shall immediately inform the authorities of China and the Commission , and the special consultation procedure set out in Article 15 of this Regulation shall be initiated forthwith by the Commission . 2 . Exports of China not covered by export licences issued in accordance with the provisions of this Annex shall be refused the issue of import authorization or documents by the competent authorities of a Member State . However , if in exceptional cases the import of such products is allowed into a Member State by the competent authorities , the quantities involved shall not be set off against the appropriate share without the express agreement of the competent authorities of China . as being valid for the provisions of export in accordance with the provisions of this Regulation . 2 . Each document shall bear a standardized serial number, whether or not printed, by which it can be identified . 3 . This number shall be composed of the following elements :  two letters identifying China as follows: CN,  two letters identifying the Member State of destination as follows : BL = Benelux DE = Federal Republic of Germany DK = Denmark EL = Greece ES = Spain FR = France GB = United Kingdom IR = Ireland IT = Italy PT = Portugal ,  a one-digit number identifying the quota year , corresponding to the last figure in the respective Agreement year, e.g. 9 for 1989 ,  a two-digit number identifying the particular issuing office concerned in the exporting country ,  a five-digit number running consecutively from 00001 to 99999 allocated to the respective Member State of destination . PART III Form and production of export certificates and certificates of origin , and common provisions Article 19 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate. In such cases they shall bear the endorsement 'd £livr £ k posteriori' or 'issued retrospectively'. Article 18 1 . The export licence and the certificate of origin may comprise additional copies duly indicated as such . They shall be made out in English or French . If they are completed by hand , entries must be in ink and in printscript . These documents shall measure 210 x 297 mm, The paper used must be white writing paper , sized , not containing mechanical pulp and weighing not less than 25 g/m2 . Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye . If the documents have several copies only the top copy, which is the original , shall be printed with the guilloche pattern background . This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be accepted by the competent authorities in the Member States Article 20 In the event of theft , loss or destruction of an export licence or a certificate of origin , the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate licence or certificate issued in this way shall bear the endorsement 'duplicata' or 'duplicate'. The duplicate shall bear the date of the original licence or certificate . 1 Exporter ( name , full address country ) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie IIl I 5 Consignee ( name , lull address , country ) Destinataire ( nom. adresse complÃ ¨te , pays ) CERTIFICATE OF ORI6IN (Textile products) CERTIFICAT D' ORIGINE (Produits textiles) 6 Country of origin Pays d' origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © C ) 12 FOB Value (*) Valeur fob 0 ( )Ã ² ho w ne t w eig ht (kg) an d al so qu an tity in th e un it pr es cr ibe d fp r c at eg or y w he re ot he rt ha n ne t w eig ht - Ind iqu er le po id s ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po id s net. (2 ) In th e cu rre nc y of th e sa le co nt ra ct - D Ã ¢n s la m on na ie du co nt ra t d e vente. 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  ' COMPÃ TENTE I , the undersigned , certify that the goods described above originated in the country shown in box No 6 , in accordance with the provisions in force in the European Economic Community ., Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6 , conformÃ ©ment aux dispositions en vigueur dans la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority ( name , full address , country ) : AutoritÃ © compÃ ©tente ( nom; adresse complÃ ¨te , ^ays ) At - A , on - le (Signature ) ( Stamp - Cachet ) class="page"> 1 Exporter (name , full address , country) Exportateur (nom , adresse complÃ ¨te , pays) ORIGINAL 2 No \ 3 Quota yearAnnÃ ©e contingentare 4 Category numberNumÃ ©ro de catÃ ©gorie IIl I 5 Consignee (name, full address , country) Destinataire (nom , adresse complÃ ¨te , pays) EXPORT LICENCE (Textile products) LICENCE D' EXPORTATION (Produits textiles) li 6 Country of originPays d'origine 7 Country of destinationPays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind ot packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (0 QuantitÃ © (') 12 FOB value (J ) Valeur lob C ) (') Sh ow ne t w eig ht (kg)a nd al so qu an tity in th e un it pr es cr ibe d fo r c at eg or yw he re ot he r t ha n ne t w eig ht - In diq ue rle po ids ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ ©g or ie si ce tte un itÃ © n' es t p as le po ids net. (2 ) In th e cu rre nc y of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra td e vente. 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community. Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority (name , full address, country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te , pays) At - A on - le (Signature) (Stamp - Cachet) class="page"> 22 . 7 . 89 Official Journal of the European Communities No L 212/73 ANNEX VI referred to in Article 4 ( 1 ) Cottage industry and folklore products 1 . The exemption provided for in Article 4 ( 1 ) of the Regulation in respect of the cottage industry products shall apply only to the following products : ( a ) fabrics woven on hand- or foot-operated looms, being fabrics of a kind traditionally made in the cottage industry of China; (b ) garments or other textile articles of a kind traditionally made in the cottage industry of China obtained manually from the fabrics referred to above and sewn exclusively by hand without the aid of any machine ; (c) traditional folklore textile products of China made by hand in the cottage industry of China as defined in a list agreed between both parties , and contained in the Annex to Protocol B to the Agreement . 2 . Exemption shall be granted only for products accompanied by a certificate issued by the competent Chinese authorities in accordance with the specimen attached to this Annex . Such certificates shall state the grounds on which exemption is based and shall be accepted by the competent Community authorities provided that they are satisfied that the products concerned conform to the conditions set out in Protocol B to the Agreement . Certificates covering the products referred to in paragraph 1 (c) shall bear a conspicuous stamp: 'FOLKLORE'. In case of divergent opinion between China and the competent Community authorities at the point of entry into the Community as to the nature of such products, consultations shall be held within one month with a view to resolving such divergences . Should imports of any of the above products reach such proportions as to cause difficulties to the Community , the two Parties shall open consultations forthwith in accordance with the procedure laid down in Article 16 of the Agreement with a view to finding a quantitative solution to the problem . class="page"> 1 Exporter ( name , ful! address , country) Exportateur ( nom, adresse complÃ ¨te , pays) ORIGINAL 2 No CERTIFICATE ¡n regard to HANDLOOMS, TEXTILE HANDICRAFTS and TRA ­ DITIONAL TEXTILE PRODUCTS, OF THE COTTAGE INDUSTRY. Issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community 3 Consignee ( name , full address , country) Destinataire ( nom. adresse complÃ ¨te , pays ) CERTIFICAT relatif aux TISSUS TISSÃ S SUR MÃ TIERS Ã » MAIN , aux PRO ­ DUITS TEXTILES FAITS A LA MAIN, et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRICATION ARTISANALE, dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne 4 Country of origin Pays d' origine 5 Country of destination Pays de destination 6 Place and date of shipment - Means of transport Lieu et date d' embarquement - Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires - 8 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 9 Quantity QuantitÃ © 10 FOB Value C ) Valeur fob (') 11 CERTIFICATION BY THE COMPETENT AUTHORITY  VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 : a) fabrics woven on looms operated solely by hand or foot (handlooms) ( 2 ) b) garments or other textile . articles obtained manually from the fabrics described under a ) and sewn solely by hand without the aid of any machine (handicrafts) ( 2 ) c) traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Economic Community, and the country shown In box No 4 Je soussignÃ © certifie que l' envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figuran! dans la case 4 : a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã ¨ la main ou au pied (handlooms) H b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a) et cousus uniquement Ã la main sans l' aide d'une machine (handicrafts) ( 2 ) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main, comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . 12 Competent authority ( name, full address, country) AutoritÃ © compÃ ©tente ^nom , adresse complÃ ¨te , pays) At - Ã (Signature) . on - le (Stamp - Cachet )C) In th e cu rre nc y of th e sa le co nt ra ct - O an s la m on na ie du co nt ra t de vente. (2 ) De let e as ap pr op ria te  Bi ffe r la (les) mentio n(s ) mutile (s ). class="page"> 22. 7 . 89 Official Journal of the European Communities No L 212/77 ANNEX VII referred to in Article 6 (3 ) Outward processing traffic Article 1 Re-imports into the Community of textile products referred to in the table attached to this Annex, effected in accordance with the Regulations on economic outward processing in force in the Community , shall not be subject to the quantitative limits referred to in Article 3 of the Regulation where they are subject to specific quantitative limits given in the table and have been re-imported into the Member State concerned after processing in China .  advance use of the specific quantitative limits for up to 7,5% of the share established for the actual year of utilization . 3 . Portions of any specific quantitative limits not used in one Member State may be reallocated to another Member State in accordance with the procedure laid down in Article 16 of the Regulation . 4 . Member States which find that they need additional imports or which consider that their share is unlikely to be used in full shall inform the Commission thereof. They may ask that the specific quantitative limits be adjusted in accordance with the procedure laid down in Article 16 of the Regulation . 5 . The Commission shall inform China of any measures taken pursuant to the preceding paragraphs . Article 2 The specific Community quantitative limits laid down in the table attached to this Annex shall be broken down by Member State in accordance with the procedure laid down in Article 16 of the Regulation . Article 3 Re-imports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 16 of the Regulation , provided that the products concerned are subject to the quantitative limits laid down in Article 3 of this Regulation. Article 5 Debiting against a specific quantitative limit as laid down in Article 1 shall be carried out by the competent authorities of the Member States at the time of issue of the prior authorizations provided for in the Regulation on economic outward processing in force in the Community . A specific quantitative limit shall be debited for the year in which the prior authorization is issued . Article 6 The certificate of origin shall be issued by the competent governmental authorities in the supplier country concerned , in accordance with the Community legislation in force and the provisions of Annex IV for all products covered by this Annex . Article 4 1 . Transfers between categories and advance use or carry-over ofportions of specific quantitative limits from one year to another may be carried out in accordance with the procedure laid down in Article 16 of the Regulation . 2 . However, the competent authorities in the Member States may carry out automatic transfers within the following limits:  transfer between categories for up to 20% of the share established for the category to which the transfer is made,  carry-over of a specific quantitative limit from one year to another for up to 10,5 % of the share established for the actual year of utilization , Article 7 &lt; The competent authorities of the Member States shall supply the Commission with the names and addresses of the authorities in the Member States competent to issue the prior authorizations referred to in Article 4 together with specimens of the stamp impressions used by them . No L 212 / 78 Official Journal of the European Communities 22 . 7 . 89 Appendix The product descriptions set out in Annex I are repeated in this table in a shortened version (Quantitative outward processing trade objectives) Category Description MemberState Units Quantitative limits from 1 January to 31 December 1989 1990 1991 1992 6 Trousers and shorts , woven D F I BNL EEC 1 000 pieces 471 305 249 175 1 200 499 323 264 186 1 272 529 342 280 197 1 348 561 363 297 208 1 429 7 Blouses and shirt-blouses D F I BNL EEC 1 000 pieces 137 . 89 73 51 350 145 94 78 54 371 154 100 82 57 393 163 106 87 61 417 8 Woven shirts D F I BNL EEC 1 000 pieces 392 254 208 146 1 000 410 265 217 153 1 045 428 277 227 160 1 092 448 289 238 167 1 142 21 Parkas , anoraks and the like , woven D F I BNL EEC 1 000 pieces 314 203 166 117 800 338 218 178 126 860 363 235 192 135 925 391 253 206 144 994 26 Dresses D 1 000 pieces 600 645 693 745 76 Industrial or occupational garments , woven D 1 000 pieces 600 645 693 745